ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 18 May 2022, filed as part of the AFCP 2.0 program. As directed by the amendment: Claim 11 have been amended, no claims have been cancelled, and no claims have been added.  Claims 1-10 and 16-20 were previously withdrawn due to a Restriction Requirement. 
The amendments to the claims will NOT be entered by the Examiner. The amendments to the claims substantially alter the scope of independent Claim 11, and therefore would require further search and consideration outside of the time allotted for the AFCP 2.0 program. Furthermore, they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Response to Arguments
The Applicant’s Representative and the Examiner discussed the amendments as made in the After Final Amendment filed 18 May 2022, filed as part of the AFCP 2.0 Program during an interview on 13 June 2022. The Examiner agreed with the Applicant’s arguments (see Pages 8-9 of After Final Response) that the amendments would overcome the previous 35 USC 103 rejections as made in the Final Rejection Office Action mailed 18 March 2022, particularly because neither Mohn et al. nor Yamazaki discloses that the receiver and heating pads are removably connected to the flexible substrate as required by Claim 11 as amended. 
However, the amendments to the claims will NOT be entered, because they would require further search and consideration by the Examiner outside of the time allotted for the AFCP 2.0 program. See the additional pertinent prior art cited below which are applicable to Claim 11 as amended, particularly which teach removable/detachable elements from a flexible substrate. Furthermore, the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal

The prior art cited below is considered pertinent to the Applicant’s claims as amended:
Kang (US Publication No. 2013/0085553) discloses a wireless electrical therapy system (Abstract) comprising a wireless remote controller (200, Fig. 2; 210, Fig. 5; Paragraph 0048) to control a wireless receiver (120, Fig. 2; Paragraph 0045) coupled to a heating device (123, Fig. 2; Paragraph 0037) and a stimulation pad (129, Fig. 2), wherein each of the wireless receiver, heating device and a stimulation pad are removable connected to a flexible substrate (110, Fig. 2; Paragraph 0037). 
Gill et al. (US Publication No. 2008/0288035) discloses a wireless electrical therapy system comprising a wireless communication system (Paragraph 0027, 0036) to communicate with a stimulation control unit (Paragraph 0037) to provide both electrical stimulation therapy and heat therapy (Paragraph 0046; Claim 1; Abstract), wherein the stimulation control unit, stimulation electrodes and heating elements may be removable and replaceable (Paragraph 0049-0050, 0064) from a flexible substrate (111, Fig. 5; Paragraph 0038).  
Therefore, Claims 11-15 remain rejected as described in the Final Rejection Office Action mailed 18 March 2022. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                             
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792